
	

114 HR 3585 IH: Surface Transportation Research and Development Act of 2015
U.S. House of Representatives
2015-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3585
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2015
			Mrs. Comstock (for herself, Mr. Smith of Texas, Mr. Moolenaar, Mr. Lucas, Mr. Hultgren, Mr. Westerman, and Mr. Abraham) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize surface transportation research and development programs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Surface Transportation Research and Development Act of 2015. 2.FindingsCongress makes the followings findings:
 (1)Federal transportation research and development planning and coordination— (A)should occur within the Office of the Secretary of Transportation; and
 (B)should be, to the extent practicable, multimodal and not occur solely within the subagencies of the Department of Transportation.
 (2)Managing a multimodal research and development portfolio within the Office of the Secretary will— (A)help identify opportunities where research could be applied across modes; and
 (B)prevent duplication of efforts and waste of limited Federal resources. (3)Increasing transparency of transportation research and development efforts will—
 (A)build stakeholder confidence in the final product; and (B)lead to the improved implementation of research and development findings.
				3.Transportation research and development 5-year strategic plan
 (a)In generalThe Secretary of Transportation shall develop a 5-year transportation research and development strategic plan for fiscal years 2018 through 2022 to guide future Federal transportation research and development activities.
 (b)ConsistencyThe strategic plan developed under subsection (a) shall be consistent with— (1)section 306 of title 5, United States Code;
 (2)sections 1115 and 1116 of title 31, United States Code; and (3)any other research and development plan within the Department of Transportation.
 (c)ContentsThe strategic plan developed under subsection (a) shall— (1)describe the primary purposes of the transportation research and development program, which shall include—
 (A)improving mobility of people and goods; (B)reducing congestion;
 (C)promoting safety; and (D)improving the durability and extending the life of transportation infrastructure;
 (2)for each of the purposes referred to in paragraph (1), list the proposed research and development activities that the Department of Transportation intends to pursue to accomplish that purpose, which may include—
 (A)fundamental research pertaining to the applied physical and natural sciences; (B)applied science and research;
 (C)technology development research; and (D)social science research; and
 (3)for each research and development activity— (A)identify the anticipated annual funding levels for the period covered by the strategic plan; and
 (B)describe the research findings the Department of Transportation expects to discover at the end of the period covered by the strategic plan.
 (d)ConsiderationsThe Secretary shall ensure that the strategic plan developed under this section— (1)reflects input from external stakeholders;
 (2)includes and integrates the research and development programs of all of the Department of Transportation’s modal administrations and joint programs;
 (3)takes into account research and development by other Federal, State, local, private sector, and nonprofit institutions; and
 (4)is published on a public website by December 31, 2016. (e)Report (1)National Research Council reviewThe Secretary shall enter into an agreement with the National Research Council for a review and analysis of the Department’s 5-year research and development strategic plan described in this section. By March 31, 2017, the Secretary shall publish on a public website the National Research Council’s analysis of the Department’s plan.
 (2)Interim reportBy June 30, 2019, the Secretary shall publish on a public website an interim report that— (A)provides an assessment of the Department’s 5-year research and development strategic plan described in this section that includes a description of the extent to which the research and development is or is not successfully meeting the purposes described under subsection (c)(1); and
 (B)addresses any concerns and identifies any gaps that may have been raised by the National Research Council analysis under paragraph (1), including how the plan is or is not responsive to the National Research Council review.
					(f)Technical and conforming amendments
 (1)Chapter 5 of title 23Chapter 5 of title 23, United States Code, is amended— (A)by striking section 508;
 (B)in the table of contents, by striking the item relating to section 508; (C)in section 502—
 (i)in subsection (a)(9), by striking transportation research and technology development strategic plan developed under section 508 and inserting transportation research and development strategic plan under section 3 of the Surface Transportation Research and Development Act of 2015; and (ii)in subsection (b)(4), by striking transportation research and development strategic plan of the Secretary developed under section 508 and inserting transportation research and development strategic plan under section 3 of the Surface Transportation Research and Development Act of 2015; and
 (D)in section 512(b), by striking as part of the transportation research and development strategic plan developed under section 508. (2)Intelligent transportation systemsThe Intelligent Transportation Systems Act of 1998 (23 U.S.C. 502 note) is amended—
 (A)in section 5205(b), by striking as part of the Surface Transportation Research and Development Strategic Plan developed under section 508 of title 23, United States Code and inserting as part of the transportation research and development strategic plan under section 3 of the Surface Transportation Research and Development Act of 2015; and
 (B)in section 5206(e)(2)(A), by striking or the Surface Transportation Research and Development Strategic Plan developed under section 508 of title 23, United States Code and inserting or the transportation research and development strategic plan under section 3 of the Surface Transportation Research and Development Act of 2015.
 (3)Intelligent transportation system researchSubtitle C of title V of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (23 U.S.C. 512 note) is amended—
 (A)in section 5305(h)(3)(A), by striking the strategic plan under section 508 of title 23, United States Code and inserting the 5-year transportation research and development strategic plan under section 3 of the Surface Transportation Research and Development Act of 2015; and (B)in section 5307(c)(2)(A), by striking or the surface transportation research and development strategic plan developed under section 508 of title 23, United States Code and inserting or the 5-year transportation research and development strategic plan under section 3 of the Surface Transportation Research and Development Act of 2015.
					4.Annual research plans and research abstract database
 (a)In generalNot later than May 1 of each year, the head of each modal administration and joint program office of the Department of Transportation shall submit a comprehensive annual research plan for the fiscal year following the upcoming fiscal year to the Assistant Secretary for Research and Technology of the Department of Transportation (referred to in this section as the Assistant Secretary). Each plan submitted under this subsection, after 2016, shall be consistent with the strategic plan developed under section 3.
			(b)Review
 (1)In generalNot later than September 1 of each year, the Assistant Secretary, for each plan submitted pursuant to subsection (a), shall—
 (A)review the scope of the research; and (B) (i)approve the plan; or
 (ii)request that the plan be revised and resubmitted for approval. (2)PublicationsNot later than January 30 of each year, the Assistant Secretary shall publish on a public website each plan that has been approved under paragraph (1)(B)(i).
 (3)Rejection of duplicative research effortsThe Assistant Secretary may not approve any plan submitted by the head of a modal administration or joint program office pursuant to subsection (a) if such plan duplicates significant aspects of research projects of any other modal administration.
 (c)Funding limitationsNo funds may be expended by the Department of Transportation on research that has not previously been approved as part of a research plan approved by the Assistant Secretary unless—
 (1)such research is required by an Act of Congress; (2)such research was part of a contract that was funded before the date of enactment of this Act; or
 (3)the Secretary of Transportation certifies to Congress that such research is necessary and provides justification for the certification.
				(d)Duplicative research
 (1)In generalExcept as provided in paragraph (2), no funds may be expended by the Department of Transportation on more than one research project that the Assistant Secretary identifies as duplicative under subsection (b)(3).
 (2)ExceptionsParagraph (1) shall not apply to— (A)research commissioned before the date of enactment of this Act;
 (B)updates to previously commissioned research, including replication studies; or (C)research specifically required by law.
					(e)Research abstract database
 (1)In generalThe Assistant Secretary shall annually publish on a public website a comprehensive database of all research projects conducted by the Department of Transportation, including, to the extent practicable, research funded through University Transportation Centers.
 (2)ContentsThe database published under paragraph (1) shall— (A)include the research plans approved under subsection (b)(1)(B)(i);
 (B)describe the research objectives, progress, findings, and allocated funds for each research project;
 (C)identify research projects with multimodal applications; (D)specify how relevant modal administrations have assisted, will contribute to, or plan to use the findings from the research projects identified under paragraph (1);
 (E)identify areas in which more than 1 modal administration is conducting research on a similar subject or a subject which has a bearing on more than 1 mode;
 (F)describe the interagency and cross-modal communication and coordination that has occurred to develop the research plans approved under subsection (b)(1)(B)(i), and to prevent duplication of research projects within the Department of Transportation;
 (G)indicate how the findings of research are being disseminated to improve the efficiency, effectiveness, and safety of transportation systems; and
 (H)describe the specific content and sources of public and stakeholder input to the research plans approved under subsection (b)(1)(B)(i).
 (f)Funding reportIn conjunction with each of the President’s annual budget requests under section 1105 of title 31, United States Code, the Secretary of Transportation shall submit to Congress and annually publish on a public website a report that describes—
 (1)the amount spent in the last completed fiscal year on each transportation research and development project; and
 (2)the amount that the Secretary plans or estimates the Department will spend during the current fiscal year on each transportation research and development project.
				5.Traffic congestion
 (a)Working groupThe Secretary of Transportation shall establish a working group consisting of appropriate representatives from the different modal administrations of the Department of Transportation, chaired by the Assistant Secretary of Transportation for Research and Technology, to design, develop, and propose a program of research on the reduction of traffic congestion.
 (b)DutiesThe working group established under subsection (a), shall— (1)establish goals and objectives for the program under this section;
 (2)recommend research to accelerate the adoption of transportation management systems that allow traffic to flow in the safest and most efficient manner possible while alleviating current and future traffic congestion challenges;
 (3)assess and analyze traffic, transit, and freight data from various sources relevant to efforts to reduce traffic congestion so as to maximize mobility, efficiency, and capacity while decreasing congestion and travel times;
 (4)examine the use and integration of multiple data types from multiple sources and technologies, including road weather data, private vehicle (including Global Positioning System) data, arterial and highway traffic conditions, transit vehicle arrival and departure times, real time navigation routing, construction zone information, and reports of incidents, to suggest improvements in effective communication of such data and information in real time;
 (5)study and propose solutions to the traffic congestion issues on high-traffic roads in the Washington, DC, area to alleviate and prevent gridlock in and around the Nation’s Capital, reflecting its significance as the seat of the Federal Government and headquarters for several critical national security agencies;
 (6)develop and disseminate suggested strategies and solutions to reduce congestion for high-density traffic regions nationwide; and
 (7)collaborate with other relevant Federal agencies, State and local agencies, industry and industry associations, and university research centers to fulfill its goals and objectives.
 (c)Identifying informationThe working group shall ensure that information used pursuant to this section does not contain identifying information of any individual.
 (d)Congressional notificationThe working group shall keep the Committee on Science, Space, and Technology and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate apprised of the activities and progress of the working group at least once every 6 months.
 (e)ReportNot later than 1 year after the date of enactment of this Act, the working group shall transmit to the Committee on Science, Space, and Technology and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate a report on its activities under this section, including a transportation strategy that enables our transportation system in and around Washington, DC, to provide mobility in the event of an emergency or natural disaster.
			6.Highway efficiency
			(a)Study
 (1)In generalThe Assistant Secretary of Transportation for Research and Technology shall examine the impact of pavement durability and sustainability on vehicle fuel consumption, vehicle wear and tear, road conditions, and road repairs.
 (2)MethodologyIn carrying out the study, the Assistant Secretary shall— (A)conduct a thorough review of relevant peer-reviewed research published during at least the past 5 years;
 (B)analyze impacts of different types of pavement on all motor vehicle types, including commercial vehicles;
 (C)specifically examine the impact of pavement deformation and deflection; and (D)analyze impacts of different types of pavement on road conditions and road repairs.
 (3)ConsultationIn carrying out the study, the Assistant Secretary shall consult with— (A)experts from the different modal administrations of the Department of Transportation and from other Federal agencies, including the National Institute of Standards and Technology;
 (B)State departments of transportation; (C)local government engineers and public works professionals;
 (D)industry stakeholders; and (E)appropriate academic experts active in the field.
					(b)Report
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Assistant Secretary shall publish on a public website the results of the study.
 (2)ContentsThe report shall include— (A)a summary of the different types of pavements analyzed in the study and the impacts of pavement durability and sustainability on vehicle fuel consumption, vehicle wear and tear, road conditions, and road repairs; and
 (B)recommendations for State and local governments on best practice methods for improving pavement durability and sustainability to maximize vehicle fuel economy, ride quality, and road conditions and to minimize the need for road and vehicle repairs.
					7.Intelligent transportation technologies
 (a)In generalThe Assistant Secretary of Transportation for Research and Technology, as part of the Intelligent Transportation Systems research program, with the goal of reducing traffic congestion and vehicle crashes and accelerating testing and research on the introduction of safe, connected, and automated vehicle technology systems, shall—
 (1)seek to identify and understand— (A)new and innovative vehicle technologies, including active safety technologies, and their safe application in vehicles; and
 (B)emerging vehicle technologies and advanced communications and sensing techniques that may require additional exploration and understanding by the Department of Transportation of how such technologies work alone and in conjunction with other vehicle and relevant nonvehicle technologies;
 (2)assess wireless technologies’ capabilities to achieve a deployable system in which vehicles of all types (including automobiles, trucks, motor coaches, transit vehicles, and other fleets), traffic signals, other infrastructure systems, pedestrians, motorcyclists, bicyclists, and mobile devices can interact with and among each other through secure communications, including by conducting rigorous, real-world testing, in cooperation with representatives of the Federal Communications Commission, the National Telecommunications and Information Administration, the automotive, Wi-Fi, cellular, and Intelligent Transportation Systems communities, of viable spectrum sharing technologies that could enable the safe operation of unlicensed devices, including Wi-Fi, in the 5.9 GHz band without interfering with connected and automated vehicle communications; and
 (3)assist in the development of cybersecurity standards in cooperation with relevant modal administrations of the Department of Transportation and other Federal agencies, including the National Institute of Standards and Technology, to help prevent hacking, spoofing, and disruption of connected and automated transportation applications among surface transportation vehicles of all types.
 (b)ReportUpon completion of the testing described in subsection (a)(2), the Secretary of Transportation shall send to Congress and the Federal Communications Commission, and publish on a public website, a report identifying any potential signal interference risks to connected and automated vehicle communications that may exist due to unlicensed devices, including Wi-Fi, operating in the 5.9 GHz band, including a determination of whether such devices can safely operate in the 5.9 GHz band without creating signal interference that could jeopardize or delay the deployment of an effective connected and automated vehicle communications system.
 (c)AnalysisIn carrying out this section, the Assistant Secretary of Transportation for Research and Technology shall document and analyze the technologies described in subsection (a), and share results of the analysis with the National Highway Traffic Safety Administration annually.
 (d)PrivacyIn carrying out this section, the Secretary and the Assistant Secretary shall ensure the privacy of individuals.
 (e)DefinitionIn this section, the term active safety technologies means technologies which actively assist drivers or vehicles in preventing or mitigating a crash. 8.Rail safetyNot later than 1 year after the date of enactment of this Act, the Assistant Secretary of Transportation for Research and Technology shall transmit to Congress a report containing—
 (1)the results of a study to examine the state of rail safety technologies and an analysis of whether the passenger, commuter, and transit rail transportation industries are keeping up with innovations in technologies to make rail cars safer for passengers and transport of commerce;
 (2)a determination of how much additional time and public and private resources will be required for railroad carriers to meet the positive train control system implementation requirements under section 20157 of title 49, United States Code; and
 (3)an identification of technologies that in whole or in part achieve the safety goals of the positive train control implementation requirements under section 20157 that could be implemented sooner than positive train control systems, along with an analysis of the advantages and disadvantages, including costs, of incorporating those alternative technologies to supplement or substitute for positive train control systems.
 9.University Transportation Centers programSection 5505 of title 49, United States Code, is amended— (1)in subsection (a)(2)(B) by inserting multimodal before transportation knowledge;
 (2)in subsection (b)— (A)by striking paragraph (2) and inserting the following:
					
						(2)Restrictions
							(A)Limitation on applications
 (i)In generalA nonprofit institution of higher education may only submit 1 grant application described in clause (ii) per fiscal year for each of the transportation centers described under paragraphs (2), (3), and (4) of subsection (c).
 (ii)ApplicationsApplications referred to in clause (i) are applications submitted by a nonprofit institution of higher education—
 (I)in an individual capacity, not through participation in a consortium of nonprofit institutions of higher education; or
 (II)as the lead institution of a consortium of nonprofit institutions of higher education. (B)Limitation on awardsA nonprofit institution of higher education may not receive in any fiscal year more than 1 grant under paragraphs (2), (3), and (4) of subsection (c) based on applications described in subparagraph (A)(ii) of this paragraph.; 
 (B)in paragraph (4)(B)(iii) by inserting multimodal before transportation problems; and (C)in paragraph (4)(B)(v)(II) by inserting , including women and underrepresented populations after field; and
 (3)in subsection (c)— (A)in paragraph (1), by striking 1 year after the date of enactment of the Transportation Research and Innovative Technology Act of 2012 and inserting June 1, 2017;
 (B)by amending paragraph (3)(E) to read as follows:  (E)Focused research (i)Comprehensive transportation safetyThe Secretary shall make a grant to 1 of the 10 regional university transportation centers established under this paragraph for the purpose of furthering the objectives described in subsection (a)(2) in the field of comprehensive transportation safety.
 (ii)Traffic congestionThe Secretary shall make a separate grant to 1 of the 10 regional university transportation centers established under this paragraph for the purpose of furthering the objectives described in subsection (a)(2) in the field of traffic congestion.; and
 (C)in paragraph (4)— (i)by striking subparagraph (B);
 (ii)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively; and (iii)in subparagraph (C), as so redesignated by clause (ii) of this subparagraph, by striking paragraph and inserting section.
 10.Prize competitionsSection 502(b)(7) of title 23, United States Code, is amended— (1)in subparagraph (D)—
 (A)by inserting (such as www.challenge.gov) after public website; (B)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;
 (C)by inserting after clause (ii) the following:  (iii)the process for participants to register for the competition;; and
 (D)in clause (iv) (as redesignated by subparagraph (B) of this paragraph), by striking prize and inserting cash prize purse; (2)in subparagraph (E), by striking prize both places it appears and inserting cash prize purse;
 (3)by redesignating subparagraphs (F) through (K) as subparagraphs (G) through (L), respectively; (4)by inserting after subparagraph (E) the following:
				
 (F)Use of Federal facilities; consultation with Federal employeesAn individual or entity is not ineligible to receive a cash prize purse under this paragraph as a result of the individual or entity using a Federal facility or consulting with a Federal employee related to the individual or entity’s participation in a prize competition under this paragraph if the same facility or employee is made available to all individuals and entities participating in the prize competition on an equitable basis.;
 (5)in subparagraph (G) (as redesignated by paragraph (3) of this section)— (A)in clause (i)(I), by striking competition and inserting prize competition under this paragraph;
 (B)in clause (ii)(I)— (i)by striking participation in a competition and inserting participation in a prize competition under this paragraph; and
 (ii)by striking competition activities and inserting prize competition activities; and (C)by adding at the end the following:
					
						(iii)Intellectual property
 (I)Prohibition on requiring waiverThe Secretary may not require a participant to waive claims against the Department arising out of the unauthorized use or disclosure by the Department of the intellectual property, trade secrets, or confidential business information of the participant.
 (II)Prohibition on government acquisition of intellectual property rightsThe Federal Government may not gain an interest in intellectual property developed by a participant for a prize competition under this paragraph without the written consent of the participant.
 (III)LicensesThe Federal Government may negotiate a license for the use of intellectual property developed by a participant for a prize competition under this paragraph.;
 (6)in subparagraph (H)(i) (as redesignated by paragraph (3) of this section), by striking subparagraph (H) and inserting subparagraph (I); (7)in subparagraph (I) (as redesignated by paragraph (3) of this section), by striking an agreement with a private, nonprofit entity and inserting a grant, contract, cooperative agreement, or other agreement with a private sector for-profit or nonprofit entity;
 (8)in subparagraph (J) (as redesignated by paragraph (3) of this section)— (A)in clause (i)—
 (i)in subclause (I), by striking the private sector and inserting private sector for-profit and nonprofit entities, to be available to the extent provided by appropriations Acts;
 (ii)in subclause (II), by striking and metropolitan planning organizations and inserting metropolitan planning organizations, and private sector for-profit and nonprofit entities; and (iii)in subclause (III), by inserting for-profit or nonprofit after private sector;
 (B)in clause (ii), by striking prize awards and inserting cash prize purses; (C)in clause (iv)—
 (i)by inserting competition after A prize; and (ii)by striking the prize and inserting the cash prize purse;
 (D)in clause (v)— (i)by striking amount of a prize and inserting amount of a cash prize purse;
 (ii)by inserting competition after announcement of the prize; and (iii)in subclause (I), by inserting competition after prize;
 (E)in clause (vi), by striking offer a prize and inserting offer a cash prize purse; and (F)in clause (vii), by striking cash prizes and inserting cash prize purses;
 (9)in subparagraph (K) (as redesignated by paragraph (3) of this section), by striking or providing a prize and inserting a prize competition or providing a cash prize purse; and (10)in subparagraph (L)(ii) (as redesignated by paragraph (3) of this section)—
 (A)in subclause (I), by striking The Secretary and inserting Not later than March 1 of each year, the Secretary; and (B)in subclause (II)—
 (i)in item (cc), by striking cash prizes both places it appears and inserting cash prize purses; and (ii)in item (ee), by striking agency and inserting Department.
					11.Motorcycle safety
 (a)StudyThe Assistant Secretary for Research and Technology of the Department of Transportation shall enter into an agreement, within 45 days after the date of enactment of this Act, with the National Academy of Sciences to conduct a study on the most effective means of preventing motorcycle crashes.
 (b)LimitationThe Department of Transportation may not provide a grant or any funds to a State, county, town, township, Indian tribe, municipal, or other local government to be used for any program to check helmet usage or create checkpoints for an operator of a motorcycle or passenger on a motorcycle until the Assistant Secretary submits to the Committee on Science, Space, and Technology and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the study required under subsection (a).
 (c)Submittal to congressional committeesThe Assistant Secretary shall submit the report to the committees as described in subsection (b) within 30 days after receiving the results of the study from the National Academy of Sciences.
 12.Prohibition of lobbying activitiesNo funds appropriated to the Secretary of Transportation shall be available for any activity whose purpose is to influence any pending Federal, State, or local legislation, except that this section shall not prevent officers or employees of the United States or of its departments or agencies from communicating to Members of Congress on the request of any Member or to Congress, through the proper channels, requests for legislation or appropriations which they deem necessary for the efficient conduct of the public business. Nothing in this section shall prohibit officers or employees of the United States or its departments or agencies from testifying before any Federal, State, or local legislative body upon the invitation of such legislative body.
		13.Bridge safety
 (a)Highway and bridge infrastructure research and developmentSection 503(b)(3)(A)(i) of title 23, United States Code, is amended by inserting , including through corrosion prevention measures for structural integrity of bridges before the semicolon. (b)Research, development, testing, and training for railroad safetySection 20108(a) of title 49, United States Code, is amended by inserting , including corrosion prevention measures and structural integrity of rail bridges before the period at the end.
 14.Hazardous materials research and developmentSection 5118 of title 49, United States Code, is amended— (1)in subsection (a)(2)—
 (A)in subparagraph (A), by striking and; (B)in subparagraph (B), by striking the period at the end and inserting ; and ; and
 (C)by adding at the end the following new subparagraph:  (C)coordinate, as appropriate, with other Federal agencies, including the National Institute of Standards and Technology, the Department of Homeland Security, and the Department of Energy.; and
 (2)by adding at the end the following new subsection:  (c)Cooperative research (1)In generalAs part of the program established in subsection (a), the Secretary may carry out cooperative research on hazardous materials transport.
 (2)National AcademiesThe Secretary may enter into an agreement with the National Academies to support such research. (3)ResearchResearch conducted under this subsection may include activities related to—
 (A)emergency planning and response, including information and programs that can be readily assessed and implemented in local jurisdictions;
 (B)risk analysis and perception and data assessment; (C)commodity flow data, including voluntary collaboration between shippers and first responders for secure data exchange of critical information;
 (D)integration of safety and security; (E)cargo packaging and handling;
 (F)hazmat release consequences; and (G)materials and equipment testing..
 15.Web-based training for emergency respondersSection 5115(a) of title 49, United States Code, is amended by inserting , including online curriculum as appropriate, after a current curriculum of courses.  